UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 17-1331
                                      _____________

                            UNITED STATES OF AMERICA

                                             v.

                                  WAYNE A.G. JAMES,

                                            Appellant
                                     ______________

        APPEAL FROM THE DISTRICT COURT OF THE VIRGIN ISLANDS
                  (D.C. Crim. Action No. 3-15-cr-00042-001)
                  District Judge: Honorable Curtis V. Gómez
                               ______________

       Before: GREENAWAY, JR., SHWARTZ, and FUENTES, Circuit Judges.

                                     ______________

                                   JUDGMENT ORDER
                                     ______________


       This case is dismissed for lack of appellate jurisdiction.

       Generally, rejections of speech-or-debate clause immunity are collaterally

appealable. Helstoski v. Meanor, 442 U.S. 500, 506–08 (1979); Youngblood v. DeWeese,

352 F.3d 836, 838 (3d Cir. 2003). However, the District Court’s February 7 oral order

was not a definitive decision, even on the speech-or-debate issue. That order expressly

contemplated further review of supplemental materials. As such, it was not “made with

the expectation that [it] will be the final word on the subject addressed.” Praxis
Properties, Inc. v. Colonial Sav. Bank, S.L.A., 947 F.2d 49, 54–55 (3d Cir. 1991).

Rather, the District Court’s February 7 oral order was “tentative, informal or

incomplete.” Swint v. Chambers Cty. Comm’n, 514 U.S. 35, 42 (1995). Those

supplemental materials were then submitted—along with a second round of submissions

permitted by court order—but no subsequent, final order was issued reflecting additional

review.

       Moreover, Appellant filed a motion asking the District Court, among other things,

to conclusively and formally rule on the speech-or-debate issue. The District Court has

not done so, even though it has acted on other motions. In this context, we cannot

interpret the District Court’s silence—over a very short period of time—as indicating that

the tentative February 7 order had crystallized into a final order. The District Court was

given an opportunity to say as much and declined the invitation. There is no indication

that “no further consideration is contemplated by the district court.” Martin v. Brown, 63

F.3d 1252, 1259 (3d Cir. 1995). Without a conclusive and final resolution of the speech-

or-debate issue, we lack appellate jurisdiction to consider the question.

       We encourage the District Court to enter a final decision and order on the

defendant’s motion, taking into account the supplemental materials and making whatever

formal findings of fact that are necessary. See United States v. Menendez, 831 F.3d 155,

164 (3d Cir. 2016) (noting that we review speech-or-debate findings of fact for clear

error); see also Fed. R. Crim. P. 12(d) (“When factual issues are involved in deciding a

[pretrial criminal] motion, the court must state its essential findings on the record.”). The



                                              2
District Court should issue its decision in advance of trial so that we may review it. See,

e.g., United States v. Modanlo, 762 F.3d 403, 410-13 (4th Cir. 2014).

                                          By the Court,


                                           s/Joseph A. Greenaway, Jr.
                                           Circuit Judge
ATTEST:

s/ Marcia M. Waldron
Clerk

Dated:        April 12, 2017




                                             3